NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

TIMOTHY J. TIERNEY,
Petitioner,

V.

DEPARTMENT OF JUSTICE,
Respondent.

2011-3159

Petition for review of the Merit Systems Protection
Board in case no. DA3443{J60659-I-2.

ON MOTION

ORDER

This case was stayed pending the disposition of Dun-
can v. Dep’t of the Air Force, 2011-3053. Both Tierney and
the Department of Justice inform the court that at least
some issues will require briefing in this case.

Upon consideration there0f,

IT IS ORDERED THATZ

TIERNEY V. JUSTICE 2

The stay of briefing is lifted. Tierney’s opening brief
is due within 60 days of the date of filing of this order.

FOR THE CoURT

 

JUN `1 3 2312 /S/ Jan H@rbal
Date J an Horbaly
Clerk

cc: Steven L. Herrick, Esq.
Michae1P. Goodman, Esq.

324 u.s. F§E§|§%§,Sr§O“
JUN 13 2012
JANHBF|BAL¥
' CLEHK